Citation Nr: 1741583	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.
	
2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a gastrointestinal disability to include gastritis and irritable bowel syndrome (IBS).    

7.  Entitlement to service connection for erectile dysfunction (ED).  



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to December 1986, October 2003 to June 2004, November 2006 to March 2008, and in June 2010 during a period of active duty for training (ACDUTRA).  The record indicates that the Veteran served in the Army National Guard until 2015.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  With regard to the higher initial rating claims for hypertension and hearing loss, pertinent evidence has not been added to the record since the most recent Statements of the Case (SOCs) dated in May 2015.  

The claims for higher ratings for hypertension and bilateral hearing loss will be decided below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested during the appeal period by diastolic pressure predominantly 110 or more or by systolic pressure predominantly 200 or more.   

2.  Throughout the appeal period, the Veteran's bilateral hearing loss disability has caused no worse than Level II hearing acuity in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  The reports of the examinations include sufficient evidence to accurately adjudicate the claims decided here.    

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Higher Rating Claims 

On April 14, 2008, the Veteran claimed service connection for hearing loss and hypertension.  In a September 2008 rating decision, the AOJ denied the claims.  The Veteran appealed the decision to the Board which, in January 2013, granted service connection for hypertension and bilateral hearing loss.  In an August 2013 rating decision, the AOJ implemented the Board's decision, assigning a 10 percent rating for hypertension and a 0 percent rating for hearing loss.  The grants of service connection were effective March 4, 2008, the day following the Veteran's discharge from active duty.  The Veteran then appealed to the Board the assigned initial disability ratings.  In the decision below, the Board will consider whether higher ratings have been warranted at any time since the date of discharge from service on March 4, 2008.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.	Hypertension 

Hypertension has been rated as 10 percent disabling since March 2008.

The Veteran's hypertension has been rated under DC 7101 of 38 C.F.R. § 4.104.  Under DC 7101, compensable ratings of 10, 20, 40, and 60 percent are authorized.  A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, while a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.   

The evidence dated since March 2008 consists of VA treatment records, military hospital treatment records, and VA compensation examination reports dated in June 2008 and January 2015.  This evidence indicates that the next-highest rating of 20 percent has not been warranted during the appeal period.  The June 2008 VA report notes the Veteran's daily use of hypertension medication (Hydrochlorothiazide), and notes use of hypertension medication since 2004.  The examiner noted blood pressure of 137/96, 139/98, and 131/89.  The January 2015 VA examiner noted blood pressure of 144/106, 145/97, and 144/98.  The Board has also reviewed dozens of blood pressure readings in VA and military hospital treatment records.  These records document the daily use of medication to control hypertension, but none of the blood pressure readings approximates systolic pressure of 200 or diastolic pressure of 110.  

In sum, the evidence of record does not support the assignment of a 20 percent rating here under DC 7101.  The Veteran's hypertension has not been manifested during the appeal period by diastolic pressure predominantly 110 or more or by systolic pressure predominantly 200 or more.  Thus a preponderance of the evidence is against the assignment of a 20 percent rating at any time during the appeal period.  See 38 C.F.R. § 4.104, DC 7101 (2016).  

In reaching this determination, the Board has considered the Veteran's history of medication usage to control hypertension.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  The issue regarding medication usage for hypertension and its effect on rating under DC 7101 was addressed in McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Therein, the United States Court of Appeals for Veterans Claims (Court) stated: 

The criteria for compensable evaluations under DC 7101 ... contemplate two factual alternatives. First, a veteran whose blood pressure is currently controlled by medication - i.e., whose blood pressure does not otherwise meet the criteria for a compensable evaluation - but who has a history of diastolic pressure predominantly 100 or more is entitled to receive the minimum compensable evaluation of 10%.  Second, a veteran whose blood pressure is currently elevated to varying degrees is entitled to evaluations ranging from 10% to 60%.  Read together, these two scenarios clearly contemplate the effects of medication: either a veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating.

Here, the Veteran's claim falls under the first factual scenario outlined in McCarroll. The Veteran's blood pressure is currently controlled by medication.  In addition, according to VA and private treatment records, the Veteran's diastolic pressure has not been 110 or more and his systolic pressure has not been 200 or more.  Accordingly, a rating higher than 10 percent is not warranted.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

B.	Bilateral hearing loss

Bilateral hearing loss has been rated as 0 percent disabling since March 2008.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In this matter, the relevant evidence consists of VA and private treatment records and VA audiology examination reports dated in May 2008, January 2012, and January 2015.  This evidence indicates noncompensable hearing loss during the appeal period.  

The May 2008 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
15
30
65
60
43
LEFT
15
30
60
65
43

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 90 percent in the right ear and 90 percent in the left ear.  

Applying the results to the Table VI chart results in level II hearing in the right ear and level II hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

The January 2012 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
20
40
70
70
50
LEFT
15
35
65
65
45

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 92 percent in the left ear.  

Applying the results to the Table VI chart results in level I hearing in the right ear and level I hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

The January 2015 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
25
45
70
70
53
LEFT
20
40
70
65
49

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 92 percent in the left ear.  
Applying the results to the Table VI chart results in level I hearing in the right ear and level I hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire appeal period.  See Lendenmann, supra.  Regarding functional impact, the evidence indicates that service-connected hearing loss affects the Veteran in certain settings.  However, no evidence of record indicates that his noncompensable hearing loss reduces his earnings capacity.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Thun v. Shinseki, 573 1366 (Fed. Cir. 2009).  In this matter, a referral for extraschedular consideration is not warranted because the issue is not reasonably raised by the record.  The Veteran has not asserted entitlement to an extraschedular rating, and the evidence does not indicate anything extraordinary about his hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure).  

As the preponderance of the evidence is against the claims for higher initial ratings, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.
	
Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

A remand is warranted for the claims remaining on appeal - service connection claims for right ankle, lower back, GI, and ED disabilities, and a higher initial rating claim for right knee disability.  

With regard to the service connection claim for GI disability, the case should be remanded for an examination and medical opinion addressing the issue of direct service connection under 38 C.F.R. § 3.303.  In a January 2015 VA report addressing GI disability, the examiner indicated an onset of reflux in 2008, the year of the Veteran's discharge from service.  The report does not contain a medical opinion, however.  The Board notes an August 2014 VA report which contains a medical opinion addressing this disability.  But the medical opinion addresses a different evidentiary standard than the one applicable here.  See 38 C.F.R. §§ 1111, 1153.  Further, the opinion is based on an unsubstantiated premise, that the Veteran entered active duty in November 2006 with a clear and unmistakable GI disability diagnosis.  The evidence dated earlier than 2006 indicates two isolated complaints of diarrhea in the early to mid 1990s without evidence of diagnosis of GI disability.    

With regard to ED, the Veteran should be provided with a medical examination.  Certain evidence of record indicates that his disorder may have had an onset during active duty, or may be secondary to service-connected disability.  

With regard to the service connection claims for right ankle and lower back disability, and the higher initial rating claim for right knee disability, a remand is warranted for readjudication of the claims.  Pertinent evidence addressing these issues had been added to the record following the August 2013 SOC and prior to the October 2015 Certification of Appeal.  See 38 C.F.R. §§ 19.31, 20.1304(c).  The Board also finds additional medical inquiry warranted for the service connection claims for back and right ankle disorders.       
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in June 2014.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of GI, ED, right ankle, and lower back disabilities.  The examiner should review the claims folder, and then respond to the following questions. 
	
(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed arthritic disorder in the Veteran's right ankle and/or lower back manifested within one year of the Veteran's March 2008 discharge from active duty?  

(b)  Is it at least as likely as not that any diagnosed GI, ED, right ankle, or lower back disability is related to an in-service disease, event, or injury?

In answering (b), please consider and discuss the following - the January 2008 separation reports of medical examination and history; the June 2010 service treatment records (dated during a period of ACDUTRA) noting an accidental fall from a truck and indicating right foot/ankle injury in addition to the right knee injury later found service connected; the October 2010 line of duty report stating that the Veteran dismounted "from vehicle, slipped and fell injuring his knee and ankle" during ACDUTRA; the October 2011 statement from a physician indicating that the Veteran was evaluated at VA for back and right ankle disability, in addition to right knee disability, after the June 2010 accident; the June 2010 VA and private treatment records indicating evaluation of right foot and ankle disorders after the injury; and the Veteran's lay assertions that he experienced an injury to his right ankle/foot and back in the June 2010 accidental fall.

The examiner should also consider and discuss the evidence indicating diagnosis of IBS and gastritis/reflux; and the January 2015 VA report indicating onset of GI disability around the time of discharge from active duty in 2008.   

(c)  If the answer to (b) is negative, is it at least as likely as not that any diagnosed GI, ED, right ankle, or lower back disability is proximately due to or the result of a service-connected disability?  The Veteran is currently service-connected for the following disabilities: psychiatric, hypertension, right knee, hearing loss, and tinnitus.    

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that any diagnosed GI, ED, right ankle, or lower back disability is aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the most recent SOCs should be considered.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


